Name: 2009/552/EC,Euratom: Council Decision of 16Ã July 2009 appointing a new Member of the Commission of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service;  civil law
 Date Published: 2009-07-17

 17.7.2009 EN Official Journal of the European Union L 185/23 COUNCIL DECISION of 16 July 2009 appointing a new Member of the Commission of the European Communities (2009/552/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular the second paragraph of Article 215 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 128 thereof, Whereas: in a letter dated 5 July 2009, Mr Louis MICHEL resigned from his post as a Member of the Commission with effect from 14 July 2009. He should be replaced for the remainder of his term of office, HAS DECIDED AS FOLLOWS: Article 1 Mr Karel De GUCHT is hereby appointed a Member of the Commission for the period from 17 July 2009 to 31 October 2009. Article 2 This Decision shall take effect on 17 July 2009. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 16 July 2009. For the Council The President C. BILDT